Citation Nr: 0116550	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-08 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
degenerative disc disease, L4-L5 and L5-S1, lumbar spine.  

Additional development is needed prior to appellate 
disposition of this case.

First, the appellant's claim for service connection for a low 
back disability is based on reported service in the U.S. 
Naval Reserves in Sarasota, Florida, from November 15, 1963 
to August 28, 1964.  In a "Record of Discharge" associated 
with the claims file in June 2000, it was noted that the 
appellant's period of enlistment was originally to last until 
November 14, 1969, but that he was found physically 
disqualified due to spondylolisthesis in August 1964 and was 
honorably discharged.

In February 1999, the RO requested from the National 
Personnel Records Center (NPRC) verification of active duty 
or active duty for training, separation documents, and 
service medical records.  It is not clear whether a formal 
response from NPRC was received, although a computer screen 
shot associated with the claims file suggests that NPRC could 
not provide further information.  In any case, in an August 
1999 letter, the RO advised the appellant that, due to a fire 
at NPRC, there was difficulty in obtaining his military 
records.  The RO enclosed NA Form 13075 ("Questionnaire 
About Military Service") and asked the appellant to provide 
the names of hospitals and dates of treatment, as well as the 
full organization designation to which he was assigned at the 
time of injury.  

When service medical records have been destroyed, VA has an 
obligation to search for alternative medical records.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  VA 
regulations provide that where there is a lack of service 
medical records, service connection may be shown through 
other evidence.  Smith v. Derwinski, 2 Vet. App. 147 (1992); 
38 C.F.R. § 3.303(a) (2000).  Although the appellant has the 
burden of submitting evidence in support of his claim, the 
case law says that VA should try to obtain pertinent evidence 
possessed by and in control of the Government.  Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990).  The VA Adjudication 
Procedure Manual, M21-1, sets forth procedures for 
development of the evidence in fire-related cases, at Part 
III, paragraphs 4.23, 4.25, and 4.29.  

The RO has not fully exhausted its search capabilities in 
this case.  As noted, a formal (i.e., written) response from 
NPRC concerning the RO's request for information has not been 
associated with the claims file, and this should be obtained.  
Before obtaining this formal response from NPRC, however, the 
RO should advise the appellant that he may submit alternative 
evidentiary materials.  This evidence may be statements from 
service medical personnel, "buddy" statements, employment 
physical examinations, insurance examinations, pharmacy 
prescription records, letters written during service, etc.  
The appellant should be informed of these alternate documents 
and be given an opportunity to more fully develop his case.  
The RO should also ask the appellant to complete and return 
NA Form 13055 ("Request for Information Needed to 
Reconstruct Medical Data").

Second, in a March 2000 written statement, the appellant 
requested a personal hearing before a local hearing officer.  
In May 2000, an RO claims examiner called the appellant and 
apparently convinced him to withdraw his hearing request, 
because his service medical records were missing and a 
hearing "would not successfully advance his case."  Whether 
or not the service medical records are ever located or 
otherwise reconstructed, he is certainly entitled, as a 
matter of right, to a hearing if one is requested.  38 C.F.R. 
§ 3.103(a), (c) (2000).  The RO should proceed with 
scheduling the appellant for the hearing he requested in 
March 2000.   

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of the VA with 
respect to notice to a claimant and the duty to assist.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the law, or filed before the date of 
enactment and not yet final as of that date.  Id.  Because of 
the change in the law, a remand is required to ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With any needed assistance from the 
appellant, contact the NPRC or any other 
necessary sources to officially confirm 
all dates of service, including active 
duty for training. 

2.  Complete the development of the 
evidence with regard to the missing 
service medical records in accordance 
with the provisions of the VA 
Adjudication Procedure Manual, M21-1, 
Part III, paragraphs 4.23, 4.25, and 
4.29, including having the appellant fill 
out NA Form 13055 ("Request for 
Information Needed to Reconstruct Medical 
Data").  Specifically advise the 
appellant that he may submit alternative 
evidentiary materials including 
statements from service medical 
personnel, "buddy" statements, 
employment physical examinations, 
insurance examinations, pharmacy 
prescription records, letters written 
during service, etc.

3.  Schedule the appellant for a personal 
hearing before a local hearing officer, 
as requested in March 2000. 

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.

5. Readjudicate the claim, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


